

Execution Copy
PATENT ASSIGNMENT AGREEMENT
This Patent Assignment Agreement (this "Assignment") is made as of October 12,
2005, by Access Pharmaceuticals, Inc., a Delaware corporation ("Access").
 
BACKGROUND


A.
Access and ULURU, Inc., a Delaware corporation ("ULURU"), have entered into an
Asset Sale Agreement, dated as of the date hereof (the "Asset Sale Agreement"),
pursuant to which Access, inter alia, has agreed to sell, transfer, convey,
assign and deliver to ULURU the Purchased Assets.

 
B.
The execution and delivery of this Assignment by Access is a closing obligation
of Access under the transactions contemplated by the Asset Sale Agreement.

 
C.
All capitalized words and terms used in this Assignment and not defined herein
shall have the same meanings ascribed to them in the Asset Sale Agreement.

 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and pursuant to the Asset Sale Agreement,
Access intending to be legally bound, hereby agrees as follows:
 

1.  
Access represents and warrants that, as of the date hereof, it is the record
owner of the Product Patents and patent applications set forth on Schedule A
attached hereto.

 

2.  
Access represents and warrants that, as of the date hereof, except as set forth
in the Asset Sale Agreement, no security interest is outstanding in favor of any
third party with respect to any of its rights in the Product Patents.

 

3.  
Access agrees to cooperate with ULURU in providing any documentation or
assistance that ULURU may reasonably request in securing and perfecting the
rights transferred pursuant to this Assignment.

 

4.  
Access does hereby assign and transfer to ULURU, its successors and assigns, and
confirms ULURU's record ownership of, as of the date hereof, all of the right,
title and interest held by Access in and to the Product Patents (including but
not limited to any common law rights possessed in the Product Patents),
including the goodwill associated with the Product Patents.

 

5.  
Access further assigns and transfers to ULURU and confirms ULURU's ownership of,
as of the date hereof, all rights of Access to damages or profits, due or
accrued, arising out of past infringement of the Product Patents or damage or
injury to the Product Patents or the goodwill associated therewith.

 

6.  
This Assignment is binding upon Access, as well as its successors, assigns,
affiliates, officers and owners and all those acting in concert or in privity
with Access.

 
[the remainder of this page is left blank intentionally]





BUSDOCS/1501886.4 


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Assignment has been executed by Access, effective as of
the date first above written.
 


ACCESS PHARMACEUTICALS, INC.
 
By: /s/Rosemary Mazanet_______________________
Name: Rosemary Mazanet
Title: Acting President
 





BUSDOCS/1501886.4 


--------------------------------------------------------------------------------



Schedule A
Product Patents


Country
Serial No.
Application Date
Patent No.
Issued
         
USA
07/006,670
Jan. 19, 1993
5,362,737
Nov. 8, 1994
Canada
2,065,496
Apr. 9, 1992
2,065,496
Mar 25, 2003
EP
97202524
Apr. 9, 1992
0836852
Apr 22, 1998
Austria
97202524
Apr. 9, 1992
0836852
Apr 22, 1998
Belgium
97202524
Apr. 9, 1992
0836852
Apr 22, 1998
Switzerland
97202524
Apr. 9, 1992
0836852
Apr 22, 1998
Germany
97202524
Apr. 9, 1992
0836852
Apr 22, 1998
Denmark
97202524
Apr. 9, 1992
0836852
Apr 22, 1998
Spain
97202524
Apr. 9, 1992
0836852
Apr 22, 1998
France
97202524
Apr. 9, 1992
0836852
Apr 22, 1998
Great Britain
97202524
Apr. 9, 1992
0836852
Apr 22, 1998
Greece
97202524
Apr. 9, 1992
0836852
Apr 22, 1998
Italy
97202524
Apr. 9, 1992
0836852
Apr 22, 1998
Luxembourg
97202524
Apr. 9, 1992
0836852
Apr 22, 1998
Monaco
97202524
Apr. 9, 1992
0836852
Apr 22, 1998
Netherlands
97202524
Apr. 9, 1992
0836852
Apr 22, 1998
Portugal
97202524
Apr. 9, 1992
0836852
Apr 22, 1998
Sweden
97202524
Apr. 9, 1992
0836852
Apr 22, 1998
         
USA
09/931,319
Aug 16, 2001
6,585,997
Jul 1, 2003
Canada
2,459,692
Aug 16, 2002
 
Pending
PCT
PCT/US02/26083
Aug 16, 2002
 
National Phase
EP
02761390.0
Aug 16, 2002
 
Pending
Australia
2002/326664
Aug 16, 2002
 
Pending
China
02818327.4
Aug 16, 2002
 
Pending
Hungary
P0401281
Aug 16, 2002
 
Pending
Israel
160419
Aug 16, 2002
 
Pending
Iceland
7155
Aug 16, 2002
 
Pending
Japan
2003-520708
Aug 16, 2002
 
Pending
Korea
2004-7002303
Aug 16, 2002
 
Pending
Mexico
PA/a/2004/001491
Aug 16, 2002
 
Pending
New Zealand
531766
Aug 16, 2002
 
Pending
Poland
P-373327
Aug 16, 2002
 
Pending
Romania
2004-107575
Aug 16, 2002
 
Pending
South Africa
2004/2067
Aug 16, 2002
 
Pending
         
USA
10/444,512
May 23, 2003
 
Pending
         
USA
11/192,524
July 29, 2005
 
Pending
         




BUSDOCS/1501886.4 


--------------------------------------------------------------------------------





Country
Serial No.
Application Date
Patent No.
Issued
         
USA
06/730,682
May 3, 1985
4,895,727
Jan. 23, 1990
EP
86903757.2
May 2, 1986
0221176
Sep 14, 1994
WO
PCT/US86/00974
May 2, 1986
 
National Phase
Austria
86903757.2
May 2, 1986
111355
Sept 15, 1994
Australia
869066
May 2, 1986
8659066
Dec 4, 1986
Germany
86903757.2
May 2, 1986
3650068
Oct 20, 1994
Denmark
866349
Dec 30, 1986
8606349
Feb 2, 1987
Finland
8713
Jan. 2, 1987
8700013
Feb 1, 1987
Japan
86502882
May 2, 1986
63500171
Jan 21, 1988
Norway
NO 871
Jan 2, 1987
8700001
Mar 2, 1987
EP (div 1)
92201393
May 2, 1986
   
EP (div 2)
98105208
May 2, 1986
 
Pending
         
GB
200029018
Nov 28, 2000
 
Pending
WO
PCT/GB01/05257
Nov 28, 2001
 
National Phase
Australia
200223091
Nov 28, 2001
 
Pending
EP
01998353
Nov 28, 2001
 
Pending
Brazil
200115727
Nov 28, 2001
 
Pending
Canada
2429205
Nov 28, 2001
 
Pending
Czech Rep.
2003001491
Nov 28, 2001
 
Pending
Croatia
200300433
May 28, 2003
 
Pending
Hungary
2004520
Nov 28, 2001
 
Pending
Israel
152720
Nov 28, 2001
 
Pending
Japan
2002545709
Nov 28, 2001
 
Pending
Poland
362279
Nov 28, 2001
 
Pending
Slovakia
2003632
Nov 28, 2001
 
Pending
USA
10/432,848
Jan. 28, 2004
 
Pending
South Africa
200305012
Nov 28, 2001
 
Pending
         
USA
07/713,558
June 10, 1991
5,166,149
Nov. 24, 1992
         
USA
07/916,432
July 21, 1992
5,292,731
Mar. 8, 1994
WO
PCT/US87/01027
Oct. 27, 1987
 
National Phase
Austria
87907401
Oct 27, 1987
70449
Jan 15, 1992
Australia
8781724
Oct 27, 1987
616641
Nov. 7, 1991
Germany
87907401
Oct 27, 1987
3775387
Jan 30, 1992
Japan
87506947
Oct. 27, 1987
1501794
June 22, 1989
EP
87907401
Oct. 27, 1987
288,534
Dec. 18, 1997



 


 